184 F.2d 690
KISSELLv.CREEL.
No. 10349.
United States Court of Appeals District of Columbia Circuit.
Decided July 14, 1950.

Messrs. Ernest F. Henry and Roger E. Brooks, Washington, D. C., for appellant.
Mr. Edwin J. Creel, pro se.
Before STEPHENS, Chief Judge, and WILBUR K. MILLER and PROCTOR, Circuit Judges.
PER CURIAM.


1
This appeal is from a decree of the United States District Court for the District of Columbia denying appellant's motion for a temporary injunction restraining appellee from receiving some $15,000 in the hands of a receiver. The injunction was sought for the purpose of protecting a declaratory judgment for appellant against appellee on a promissory note.


2
Notice of appeal was filed on July 12, 1949. On October 29, 1949, the record was filed. On January 29, 1950, appellant's brief was filed. On February 25 appellee, with the consent of appellant, was granted an extension of time to March 28 within which to file his brief. On April 3 appellee was granted a second extension of time to April 10. On April 21 he was granted a third extension of time to April 25. On May 2 he was granted a fourth extension of time to May 5. On May 12 he was granted a fifth extension to May 20. On May 20 appellee filed a sixth motion for an extension of time to June 15. On June 15 he filed a seventh motion for an extension of time to July 15, 1950. The sixth and seventh motions are those here considered.


3
In Creel v. Creel, ___ U.S.App.D.C. ___, 184 F.2d 449, the appeal was dismissed for the failure of appellant, who is appellee here, to file his brief. Appellee here, appellant there, urges substantially the same grounds here as he urged there for further extensions of time. Those grounds, having there been considered and found insufficient, it follows that the instant motions must be denied for the reasons set forth in the opinion in that case.


4
Motions for extension of time within which to file brief denied.